Citation Nr: 1704240	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  09-03 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

Entitlement to a disability rating in excess of 20 percent prior to June 23, 2010 and in excess of 40 percent thereafter for a low back disability.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1986 to October 1987.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This matter was previously before the Board, and, in March 2010, June 2014, and June 2016, this matter was remanded for further development.  Further development in substantial compliance with the Board's remand instructions has been completed.
 

FINDING OF FACT

The Veteran manifested favorable ankylosis of the entire thoracolumbar spine prior to June 23, 2010, but the Veteran has not manifested unfavorable ankylosis of the entire thoracolumbar spine or the entire spine at any point on appeal.


CONCLUSION OF LAW

A disability rating of 40 percent throughout the period on appeal is granted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  The Board notes that the Veteran objected to the adequacy of the January 2008 VA examination arguing that the examination only took five to eight minutes; the examiner did not review evidence the Veteran brought with him to the examination, and that the Veteran could not understand the examiner's English.  

First the Board does not find these objections to the examination to be meritorious, because they do not reach the underlying merits the examinations findings itself.  For example, the examiner is presumed to be competent to know what must be accomplished during the course of an examination.  As such, the length of time needed to obtain the necessary information for rating is entirely within the examiner's discretion.  Second, the Veteran has been provided multiple examinations since the January 2008 VA examination which have generally been consistent with the findings of the examination in question.  As such, the Board does not find reason to discount the probative value of the 2008 examination report.  

The Board notes that this matter was previously remanded in order to associate additional treatment records with the claims file and to provide the Veteran with an additional VA examination.  An additional VA examination has been provided, and additional VA treatment records have been associated with the claims file in substantial compliance with the Board's remand instructions.  Finally as previously noted in October 2016, the Veteran submitted a waiver indicating that he did not currently have any additional evidence to submit regarding his appeal and requesting expedited process of his appeal.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). There is no prejudice to the Veteran in adjudicating this appeal, because VA's duties to notify and assist have been met.

Back

At issue is whether the Veteran is entitled to a disability rating in excess of 20 percent prior to June 23, 2010 for a low back disability and in excess of 40 percent thereafter.  The weight of the evidence indicates that the Veteran is entitled to a disability rating of 40 percent throughout the period on appeal.

The Veteran first filed for service connection for a low back disability in June 2006, and, in March 2008, the RO granted service connection and assigned a disability rating of 10 percent effective the date the claim was received.  The Veteran appealed.  During the pendency of the appeal the Veteran's disability rating was increased to 20 percent prior to June 23, 2010 and 40 percent thereafter. 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Spinal disability ratings are assigned pursuant to the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes and the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.
The Formula for Rating IVDS Based on Incapacitating Episodes does not provide an adequate basis for an increased disability rating.  In order to qualify for this rating criteria a Veteran must manifest incapacitating episodes which are defined as periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).  

VA examinations provided in January 2008, October 2008, February 2014, and August 2016 all indicated that the Veteran did not manifest incapacitating episodes due to the IVDS.  At a June 2010 VA examination the examiner indicated that the Veteran manifested five incapacitating episodes in the previous twelve months requiring visits to an emergency room.  Nevertheless, the Veteran indicated that the episodes were being treated with pain medication rather than physician prescribed bed rest, and the Veteran's treatment records do not memorialize physician prescribed bed rest during the period on appeal.  

Regardless, in order to warrant a disability rating in excess of 20 percent the Veteran must manifest incapacitating episodes in excess of four weeks over the course of a 12 month period.  A disability rating of 20 percent is assigned when a disability manifests in incapacitating episodes lasting two to four weeks of episodes in a 12 month period, and a disability rating of 40 percent is assigned when a disability manifests in incapacitating episodes lasting four to six weeks of episodes in a 12 month period.  Finally, a disability rating of 60 percent is assigned when a disability manifests in excess of six weeks of episodes in a 12 month period.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes.  

The June 2010 VA examination indicating five episodes of incapacitating episodes does not indicate that the Veteran manifested more than four weeks of incapacitating episodes during a 12 month period.  Therefore, the Formula for Rating IVDS based on Incapacitating Episodes still would not provide an adequate basis for an increased disability rating.  As such, the Board will only consider a higher rating based on the General Rating Formula for Diseases and Injuries of the Spine.

The Board notes that the General Rating Formula for Diseases and Injuries of the Spine also indicates that associated objective neurologic abnormalities separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The Board notes that the Veteran has been previously granted service connection for radiculopathy of the bilateral lower extremities and assigned a disability rating of 20 percent for each lower extremity.  The rating decision assigning the separate neurologic ratings was accompanied by a copy of the Veteran's appellate rights should he disagree with the ratings that were assigned.  However, he did not appeal this disability rating.  Therefore, the Board will not evaluate any associated neurological abnormalities.

Pursuant to the General Rating Formula for Diseases and Injuries of the Spine, a disability rating of 20 percent is assigned when a Veteran manifests a forward flexion greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id. at Note (2).  

A disability rating of 40 percent is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A disability rating of 50 percent is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine, and a total disability rating is assigned when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

The weight of the evidence indicates that the Veteran is entitled to a disability rating of 40 percent throughout the period on appeal.  VA examinations in October 2008 and June 2010 both indicated that the Veteran manifested neutral ankylosis of the thoracolumbar spine.  The Board finds these examinations persuasive and affords them great weight, and the Board finds that this is sufficient to demonstrate that the Veteran manifested favorable ankylosis and is entitled to a disability rating of 40 percent prior to June 23, 2010.  Additionally, the Veteran has already been assigned a disability rating of 40 percent thereafter.

The Board notes that in evaluating disabilities of the musculoskeletal system it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Nevertheless as in this case, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Neither a 50 percent disability rating nor a total disability rating are raised by the record, because none of the VA examinations in January 2008, February 2014, and August 2016 indicated that the Veteran manifested unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  As previously noted, the October 2008 and June 2010 VA examinations both indicate that the Veteran manifested neutral ankylosis of the thoracolumbar spine.  In order for ankylosis to provide an adequate basis for a disability rating in excess of 40 percent, ankylosis must manifest in unfavorable ankylosis of the thoracolumbar spine or entire spine.  Furthermore, the Veteran has not claimed, in any of his written statements, nor do any of his private or VA treatment records indicate that his spine is locked or frozen in an unfavorable position.  Therefore, there is no adequate basis to assign a disability rating in excess of 40 percent as unfavorable ankylosis of the entire thoracolumbar spine is not present.

Extraschedular

When an extraschedular rating is not specifically sought or reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  The Veteran has not specifically sought extraschedular consideration, or suggested that his service-connected disability ratings are so unique or unusual that it was not contemplated by the schedular rating criteria.

TDIU

The Board has also considered whether entitlement to a total disability rating due to individual unemployability (TDIU) has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran has already been granted TDIU back to the date of claim, based on the Veteran's back and impairments stemming from his back disability.  The Board finds that TDIU has not been raised by the record.


ORDER

A disability rating of 40 percent for a low back disability from June 22, 2006 is granted, subject to the laws and regulations governing the award of monetary benefits. 


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


